DETAILED ACTION
This final Office action is responsive to amendments filed February 22nd, 2021. Claims 1-5, 7, 9-11, and 13-15 have been amended. Claims 21-24 have been added. Claims 1-15 and 21-24 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by reciting specific features of performed techniques, which include receiving a generated work item, analyzing the received work item, selecting and applying rules for determining skills associated with the work item based on analyzing the work item, generating an object indicative of the determined skills, and using the generated object to determine an agent possessing the determined skills associated with the work item and adding the work item the determined agent's queue (with reference to the PEG 2019). These features do not the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to 
With regard to the limitations of claims 1-15 and 21-24, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional citations to the Examiner’s art rejection.

Response to Arguments
Applicant's arguments regarding claim rejections under 35 USC 101 filed 2/22/21 have been fully considered but they are not persuasive. 
On pages 7-14 of the provided remarks, Applicant argues that the present claims are directed to patentable subject matter. Regarding Step 2A Prong 1, beginning on page 9 of the provided remarks, Applicant argues that ‘Independent claims 1 and 9 do not recite any of the enumerated certain methods of organizing human activity.’ As a preliminary matter, Applicant argues that “independent claims 1 and 9 do not recite an abstract idea…In contrast, independent claims 1 and 9 recite physical and concrete elements, such as “a processor” and “a memory”.” Examiner asserts that per the 2019 PEG and MPEP 2106.04 the present application is directed to an abstract idea specifically organizing human activity. Additionally, Examiner asserts that the “physical concrete elements” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. 
Continuing on pages 9-13 of the provided remarks, Applicant continues to argue regarding Step 2A Prong 1 analysis that the present claims are not directed to an abstract idea. Specifically on page 10 of the provided remarks, Applicant argues that the limitations of the independent claims and dependent claims 4 and 13, “are steps not typically performed by humans or a mental activity.” Examiner asserts that per the 2019 Update, “claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgements, and onions.” Therefore, if the steps presented can practically be performed in the human mind, they are directed toward the abstract idea of mental process. 
On pages 10-13 of the provided remarks, Applicant continues to argue regarding Step 2A Prong 1 analysis that the present claims are not directed to an abstract idea, specifically organizing human activity. Pages 11-12 of the provided remarks list each sub-grouping within the organizing human activity branch of abstract ideas and argues that the present claims are not directed to the corresponding sub-grouping. Examiner asserts that the present claims are directed to commercial interactions specifically sales activity and renders the other sub-groupings arguments moot due to the previous Office Action’s assertion. Regarding commercial interactions, Applicant argues that “none of these enumerated examples can reasonably be interpreted as being analogous to the instant claims. Instead, the claims are directed to performing instructions stored on a memory by a processor based on a received communication.” Examiner respectfully disagrees and argues that the present claims are directed to, per Specification paragraph 0001 “providing customer service via agents, and more specifically to routing and assigning work items to agents.” Per this description and the present claims ability to add work items to an agents’ queue therefore distributing work to agents, Examiner asserts that the present claims are analogous to example seven of the examples provided regarding “structuring a sales force”. Continuing on page 12 of the provided remarks, Applicant argues that “the claims do not recite “commercial or legal interactions” but instead relate to providing technical solution for technical issues involving processing received data using stored instructions by a processor.” Examiner respectfully disagrees and asserts that per review of the provided Specification, the problem presented by the present 
On pages 13-14 of the provided remarks, Applicant argues that ‘Even if independent claims 1 and 9 recite abstract ideas, the claims integrate the abstract idea into a practical application.’ Specifically on pages 13-14 “Applicant respectfully submits that the claims recite specific features of performed techniques, which include receiving a generated work item, analyzing the received work item, selecting and applying rules for determining skills associated with the work item based on analyzing the work item, generating an object indicative of the determined skills, and using the generated object to determine an agent possessing the determined skills associated with the work item and adding the work item the determined agent's queue, such that the claims incorporate the alleged abstract ideas into a practical application and are not merely “a drafting effort to monopolize the judicial exception.” Examiner respectfully disagrees and argues that these limitations can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when 
Finally on page 14 of the provided remarks, Applicant argues regarding Step 2B analysis, that ‘Independent claims 1, 9, and 16 recite an inventive concept.’ Specifically, Applicant argues that “Independent claims 1 and 9 include limitations, or combinations of limitations, that are missing from the cited references and are not otherwise well-understood, routine, conventional activity in the field, thus making independent claims 1 and 9 novel and non-obvious in view of the cited references.” Examiner respectfully disagrees and argues that the amended claim limitations whether present in the additional cited prior art required by this amendment or the previously cited prior art are identified as well-understood, routine, and conventional steps/functions. When viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims do not present significantly more than the abstract idea. Applicant’s arguments are not persuasive. 
The Examiner further points to MPEP 2106.05 which states “the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter”, where a narrow abstract idea is still an abstract idea.
Applicant's arguments regarding claim rejections under 35 USC 103 filed 2/22/21 have been fully considered but they are not persuasive. 
On pages 14-20 of the provided remarks, Applicant argues that the cited prior art does not disclose the amended claim limitations. Specifically on page 15-16, Applicant argues that ‘Trefler and Fockhart are missing the script rule recited by amended independent claims 1 and 9.’ Page 16 states “Waxman appears to merely discuss running a script to interact with a customer and determine a proficiency level of the customer related to a service…Applicant respectfully submits that running a script on a received work item to identify skills associated with the work item is different from running an interactive script (e.g., game) to engage with a customer and determine a proficiency level of the customer related to a service.” Examiner asserts that the amended claims do not disclose “running a script on a received work item to identify skills associated with the work item” but rather, “a script rule that defines a script stored on the memory to run, via the processor, on one or more second fields of the work item to identify a second skill associated with the work item.” Therefore, per the amended independent claims, the analysis conducted “selects and applies one or more of the plurality of skill determination rules to identify one or more identified skills associated with the work item.” Under broadest reasonable interpretation, if only the lookup rule is selected and applied by the 
On pages 17-18 of the provided remarks, Applicant argues that ‘Trefler and Flockhart are missing the lookup rule recited by amended independent claims 1 and 9.’ Specifically, on page 18, Applicant argues that cited Trefler “appears to merely discuss accessing data tables to calculate “a number [i.e. fitness score] indicating how well a resource matches a skill.” Examiner respectfully disagrees and argues that per Paragraphs 0047, 0063, 0096 and Figure 7 of Trefler, criteria is set for making resource assignments which are specified through rules that match detailed information in the work items and resources that provide information about the relative fitness of a match. Therefore, the “stark contrast” referenced by Applicant is determining the fitness of a match between work items and resources which is analogous to the amended claim language “identify a first skill associated with a work item”. Paragraph 0063 specifically reads that the service level information of a work item is derived from the rules which specify various information about the level of service required. Therefore, the 35 USC 103 rejection is maintained against the amended claim limitation. 
multiple work items based on a desired characteristic is different from generating an indication of skills associated with a single work item for identifying an agent possessing such skills.” Examiner respectfully disagrees and asserts that the amended claim language reads “generating an object indicative of the one or more identified skills,”. Additionally, per Paragraph 0058 of Trefler, each work item is identified with either desired or required skills. Therefore, each individual work item is assessed for required characteristics which is analogous to the amended claim limitation. Therefore, the 35 USC 103 rejection is maintained against the amended claim limitation. 
Finally, on page 20 of the provided remarks, Applicant argues that ‘Waxman fails to remedy the deficiencies of Trefler and Flockhart discussed above with respect to amended independent claims 1 and 9 (from with claims 4 and 13 depend).’ Specifically, “Waxman does not appear to disclose the script rule, the lookup rule, or generating the object indicative of one or more identified skills, as generally recited by amended independent claims 1 and 9.” Examiner asserts as previously stated that the combination of Trefler and Flockhart disclose the lookup rule and the generation of an object indicative of one or more identified skills. The script rule as previously argued above is disclosed by previously cited Waxman (U.S 2015/0030152 A1). 

Claim Objections
Claims 21 and 24 objected to because of the following informalities: the claims recite "agents table" when the specification Paragraph 0065 describes "A user table (e.g., sts_user) may then be referenced".  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. 
Step 1: Step 1: Independent claims 1 (system), 9 (method), and dependent claims 2-8, 10-15, and 21-24, respectively, fall within at least one of the four statutory categories 
Step 2A Prong One: The independent claims are directed toward: receiving, by a processor, a work item that is generated based on a received communication, wherein the work item comprises a task or an interaction; analyzing, by the processor, the work item to select one or more skill determination rules from a plurality of skill determination rules, wherein the plurality of skill determination rules comprise: a lookup rule that defines one or more conditions for associating one or more first fields of the work item with one or more fields of a lookup table stored on a memory associated with the processor to identify a first skill associated with the work item; and a script rule that defines a script stored on the memory to run, by the processor, on one or more second fields of the work item to identify a second skill associated with the work item; selecting and applying, by the processor, one or more of the plurality of skill determination rules to identify one or more identified skills associated with the work item, wherein the one or more skills comprise a mandatory skill, an optional skill, or both; generating, by the processor, a many-to-many (m2m) object indicative of the one or more identified skills; based on the generated many-to-many object, identifying, by the processor, an agent possessing the one or more identified skills; and adding the work item to the identified agent's queue (Organizing Human Activity and Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claim limitations are applying skill determination rules to skills 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “receiving, a work item that is generated based on a received communication, wherein the work item comprises a task or an interaction; a lookup table stored on a memory associated with the processor; a script stored on the memory to run, by the processor; adding the work item to the identified agent's queue” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds 
In addition, dependent claims 2-8, 10-15, and 21-24 further narrow the abstract idea and dependent claims 7 and 14 additionally recite “selecting and applying one or more of the plurality of skill determination rules based on one or more attributes of the work item” which does not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity (See PEG 2019 and MPEP 2106.05). 
The claimed “A system, comprising: a processor; and a memory, the memory storing instructions that, when executed by the processor, cause the processor to” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 9-15; and System claims 1-8 recite A system, comprising: a processor; and a memory, the memory storing instructions that, when executed by the processor, cause the processor to; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0044 and 0046 and Figures 1-3. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “receiving, a work item that is generated based on a received communication, wherein the work item comprises a task or an interaction; a lookup table stored on a memory associated with the processor; a script stored on the memory to run, by the processor; adding the work item to the identified agent's queue” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide 
In addition, claims 2-8, 10-15, and 21-24 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, dependent claims 7 and 14 additionally recite “selecting and applying one or more of the plurality of skill determination rules based on one or more attributes of the work item” which does not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-15 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trefler (U.S 2006/0173724 A1) in view of Flockhart (U.S 2012/0278136 A1) in view of Waxman (U.S 2015/0030152 A1).
Claim 1
Regarding Claim 1, Trefler discloses the following: 
A system, comprising: a processor; and a memory, the memory storing instructions that, when executed by the processor, cause the processor to [see at least Paragraph 0013 for reference to the present invention disclosing a method and apparatus for skill-based routing; Paragraph 0041 for reference to the routing system representing digital data processing apparatus, e.g., workstation, mainframe, embedded processor, or other processing device, that routes and/or assigns work items placed in routing queues to resources; Paragraph 0047 for reference to the criteria for making resource assignments are specified by rules shown in database; Figure 1 and related text regarding item 22 ‘database’; Examiner notes ‘database’ as memory’; Figure 1 and related text regarding the digital data processing system and item 20 ‘Routing system’]
receive a work item that is generated based on a received communication [see at least Paragraph 0034 for reference to the processing center receiving requests from customers; Paragraph 0036 for reference to work items being requests from callers for assistance, requests from customers for goods, or requests from clients for services; Paragraph 0039 for reference to the requests or other work items 
analyze the work item to select one or more skill determination rules from a plurality of skill determination rules, wherein the plurality of skill determination rules comprise: a lookup rule that defines one or more conditions for associating one or more first fields of the work item with one or more fields of a lookup table stored on the memory to identify a first skill associated with the work item [see at least Paragraph 0047 for reference to the criteria for making resource assignments being specified through rules that match detailed information in the work items and resources and provide information about relative fitness of a match; Paragraph 0063 for reference to the service level information of a work item being derived from rules which specify various information about the level of service required; Paragraph 0093 for reference to the system determining for every potential resource assignment a fitness rating; Paragraph 0094 for reference to the calculation of the skill match fitness being expressed using a combination of data tables and rules in which the rules access the data tables to computer the overall fitness; Paragraph 0096 for reference to the number determining how well the resource matches the skill being based on the skill match factor table; Figure 7 and related text regarding the Skill Match Factor Table]
select and apply one or more of the plurality of skill determination rules to identify one or more identified skills associated with the work item [see at least Paragraph 0047 for reference to the criteria for making resource assignments being specified through rules that match detailed information in the work items and resources and 
generate an object indicative of the one or more identified skills [see at least Paragraph 0077 for reference to the system partitioning (segmentation) according to work item or resource characteristics if possible, in which the filtered characteristic is a desired or required skill of a work item, or a preferred or secondary skill of a resource, and providing an example of  a set of work items requiring the “Verbal French” skill as a potential filter; Figure 3 and related text regarding the grouping of resources/agents according to the skill “French” which is required to the do task]
based on the generated object, identify an agent possessing the one or more identified skills [see at least Paragraph 0014 for reference to the requirements for processing the call are matched against the skill sets of the available customer service agents; Paragraph 0018 for reference to an example in which calls with low stress factors may be assigned to service agents who have the required proficiency at a given skill and calls with high stress factors, on the other hand, may be assigned among a larger pool of service agents with Sufficient proficiency at the requisite task, e.g., regard less of whether they prefer (or are preferred) to handle the calls; Paragraph 0058 for reference to each work item being identified with desired skills and required skills and either the desired or the required skill need to be fulfilled by a resource assigned to the work item; Paragraph 0065 for 
While Trefler discloses the limitations above, it does not disclose a script rule that defines a script stored on the memory to run, via the processor, on one or more second fields of the work item to identify a second skill associated with the work item or specifically adding the work item to the agent’s queue.
However, Flockhart discloses the following:
 add the work item to the agent's queue [see at least Paragraph 0035 for reference to data stored in the server is a set of work item queues and a separate set of agent queues; Figure 2 and related text regarding item 212a-n ‘agent queues’; Paragraph 0035 for reference to agents who are available for handling contacts are assigned to agent queues and corresponding agents with differing skill levels are assigned to different agent queues; Paragraph 0044 for reference to the selector using predefined criteria in selecting an appropriate agent to service the contact and the routing agent assisting the work item vector in routing the contacts to the appropriate queue and/or the selector in routing a contact to a most desirable agent in the queue]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the skill determination system of Trefler to include the agent queue routing of Flockhart. The agent queue routing collectively effects an assignment between 

While Trefler and Flockhart disclose the limitations above, they do not disclose a script rule that defines a script stored on the memory to run, via the processor, on one or more second fields of the work item to identify a second skill associated with the work item.
However, Waxman discloses the following:
a script rule that defines a script stored on the memory to run, via the processor, on one or more second fields of the work item to identify a second skill associated with the work item [see at least Paragraph 0035 for reference to a customer proficiency level can be considered to be similar in concept (or similar in approach) to a level of skill of an agent with respect to selected subject matter and/or completing a given task; Paragraph 0073 for reference to the contact center manager selecting from among multiple scripts, based on contact center performance and/or goals, objectives, and/or policies, and/or customer information, a script and customer incentives to participate in the script; Paragraph 0073 for reference to a script can be selected from among multiple scripts (with each script being associated with a particular customer proficiency level and/or product domain) or the script may be configured from a master script that is generic to all proficiency levels and/or product domains]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the skill associated method of Trefler to include the script determination of Waxman. Doing so would provide useful information to the assigned resource in servicing 

Claim 2
While the combination of Trelfer, Flockhart, and Waxman disclose the limitations above, regarding Claim 2, Trefler discloses the following: 
the plurality of skill determination rules comprise one or more attribute rules, wherein the one or more identified skills associated with the work item are identified based on an attribute of the work item [see at least Paragraph 0047 for reference to the criteria for making resource assignments being specified by rules shown in the database which match detailed information in the work items and resources, and provide information about relative fitness of a match; Figure 2 and related text regarding the simple work item queue from which a router makes assignments to a set of resources]
Claim 3
While the combination of Trelfer, Flockhart, and Waxman disclose the limitations above, regarding Claim 3, Trefler discloses the following:
the one or more fields of the lookup table are indicative of the one or more identified skills [see at least Paragraph 0093 for reference to the system determining for every potential resource assignment a fitness rating; Paragraph 0094 for reference to the calculation of the skill match fitness being expressed using a combination of data tables and rules in which the rules access the data tables to computer the overall fitness; Paragraph 0096 for reference to the number determining how well 
Claim 4
While the combination of Trelfer, Flockhart, and Waxman disclose the limitations above, Trefler does not disclose the second skill associated with the work item is identified based on running the script to identify one or more mappings between the one or more second fields of the work item and a source table, wherein the script is configured to update the one or more mappings.
Regarding Claim 4, Waxman discloses the following:
the second skill associated with the work item is identified based on running the script to identify one or more mappings between the one or more second fields of the work item and a source table, wherein the script is configured to update the one or more mappings [see at least Paragraph 0006 for reference to bit maps can enable ultra-fast mapping to determine which of the various resources is most suitable to be assigned to the selected work item; Paragraph 0056 for reference to the work assignment engine is configured to achieve true one-to-one matching by utilizing bitmaps/tables and other data structures; Paragraph 0073 for reference to each script being associated with a specific proficiency level and/or selected product domain and the proficiency level is mapped to the particular route followed and completed successfully by the customer through the logic tree of the script] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the skill associated method of Trefler to include the script determination of Waxman. Doing so would provide useful information to the assigned resource in servicing 
Claim 5
While the combination of Trelfer, Flockhart, and Waxman disclose the limitations above, regarding Claim 5, Trefler discloses the following:
the received communication comprises a task or an interaction [see at least Paragraph 0036 for reference to work items being requests from callers for assistance, requests from customers for goods, or requests from clients for services; Paragraph 0037 for reference to work items being requests requiring routing (or assignments) which are processed by employee-agents]
Claim 6
While the combination of Trelfer, Flockhart, and Waxman disclose the limitations above, regarding Claim 6, Trefler discloses the following:  
the object comprises a many-to-many (m2m) object [see at least Paragraph 0077 for reference to the system partitioning (segmentation) according to work item or resource characteristics if possible, in which the filtered characteristic is a desired or required skill of a work item, or a preferred or secondary skill of a resource, and providing an example of  a set of work items requiring the “Verbal French” skill as a potential filter; Figure 3 and related text regarding the grouping of resources/agents according to the skill “French” which is required to the do task]
Claim 7
While the combination of Trelfer, Flockhart, and Waxman disclose the limitations above, regarding Claim 7, Trefler discloses the following:  
the instructions, when executed by the processor, cause the processor to: select and apply one or more of the plurality of skill determination rules based on one or more attributes of the work item [see at least Paragraph 0047 for reference to the criteria for making resource assignments being specified by rules shown in the database which match detailed information in the work items and resources, and provide information about relative fitness of a match]
Claim 8
While the combination of Trelfer, Flockhart, and Waxman disclose the limitations above, regarding Claim 8, Trefler discloses the following:  
the one or more skills comprise a mandatory skill, an optional skill, or both [see at least Paragraph 0058 for reference to each work item having two sets of skills: desired skills and required skills and either the desired skills or the required skills need to be fulfilled by a resource to be assigned to a work item; Figure 5 and related text regarding the skill level]
Claim 9
Regarding Claim 9, Trefler discloses the following: 
A method, comprising [see at least 0013 for reference to the present invention disclosing a method and apparatus for skill-based routing] 
receiving, by a processor, a work item that is generated based on a received communication, wherein the work item comprises a task or an interaction [see at least Paragraph 0034 for reference to the processing center receiving requests from customers; Paragraph 0036 for reference to work items being requests from callers for assistance, requests from customers for goods, or requests from clients 
analyzing, by the processor, the work item to select one or more skill determination rules from a plurality of skill determination rules, wherein the plurality of skill determination rules comprise: a lookup rule that defines one or more conditions for associating one or more first fields of the work item with one or more fields of a lookup table stored on a memory associated with the processor to identify a first skill associated with the work item
selecting and applying, by the processor, one or more of the plurality of skill determination rules to identify one or more identified skills associated with the work item, wherein the one or more skills comprise a mandatory skill, an optional skill, or both [see at least Paragraph 0047 for reference to the criteria for making resource assignments being specified through rules that match detailed information in the work items and resources and provide information about relative fitness of a match; Paragraph 0058 for reference to each work item having two sets of skills: desired skills and required skills and either the desired skills or the required skills need to be fulfilled by a resource to be assigned to a work item; Figure 5 and related text regarding the skill level] 
generating, by the processor, a many-to-many (m2m) object indicative of the one or more identified skills
based on the generated object, identifying, by the processor, an agent possessing the one or more identified skills [see at least Paragraph 0014 for reference to the requirements for processing the call are matched against the skill sets of the available customer service agents; Paragraph 0018 for reference to an example in which calls with low stress factors may be assigned to service agents who have the required proficiency at a given skill and calls with high stress factors, on the other hand, may be assigned among a larger pool of service agents with Sufficient proficiency at the requisite task, e.g., regard less of whether they prefer (or are preferred) to handle the calls; Paragraph 0058 for reference to each work item being identified with desired skills and required skills and either the desired or the required skill need to be fulfilled by a resource assigned to the work item; Paragraph 0065 for reference to the router using a routing algorithm to evaluate the fitness of individual work-item/resource assignments and to evaluate combinations of these assignments attempting to pick that combination which maximizes overall fitness; Figure 5 and related text regarding associating the Work Item Skills with the Resource Skills]
While Trefler discloses the limitations above, it does not disclose a script rule that defines a script stored on the memory to run, via the processor, on one or more second fields of the work item to identify a second skill associated with the work item or specifically adding the work item to the agent’s queue.
However, Flockhart discloses the following:
 add the work item to the agent's queue [see at least Paragraph 0035 for reference to data stored in the server is a set of work item queues and a separate set of 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the skill determination system of Trefler to include the agent queue routing of Flockhart. The agent queue routing collectively effects an assignment between available contacts and available agents in a way that tends to maximize contact center efficiency for the current contact center state, as stated by Flockhart (Paragraph 0044).

While Trefler and Flockhart disclose the limitations above, they do not disclose a script rule that defines a script stored on the memory to run, via the processor, on one or more second fields of the work item to identify a second skill associated with the work item.
However, Waxman discloses the following:
a script rule that defines a script stored on the memory to run, via the processor, on one or more second fields of the work item to identify a second skill associated with the work item [see at least Paragraph 0035 for reference to a customer proficiency level can be considered to be similar in concept (or similar in approach) to a level of skill of an agent with respect to selected subject matter and/or 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the skill associated method of Trefler to include the script determination of Waxman. Doing so would provide useful information to the assigned resource in servicing the work item and to fine-tune product and/or price offers that might be made to the customer, as stated by Waxman (Paragraph 0058).
Claim 10
While the combination of Trelfer, Flockhart, and Waxman disclose the limitations above, regarding Claim 10, Trefler discloses the following:  
the plurality of skill determination rules comprise one or more attribute rules, wherein the one or more identified skills associated with the work item are identified based on an attribute of the work item [see at least Paragraph 0047 for reference to the criteria for making resource assignments being specified by rules shown in the database which match detailed information in the work items and resources, and provide information about relative fitness of a match; Figure 2 and 
Claim 11
While the combination of Trelfer, Flockhart, and Waxman disclose the limitations above, regarding Claim 11, Trefler discloses the following: 
one or more fields of the lookup table are indicative of the one or more identified skills [see at least Paragraph 0093 for reference to the system determining for every potential resource assignment a fitness rating; Paragraph 0094 for reference to the calculation of the skill match fitness being expressed using a combination of data tables and rules in which the rules access the data tables to computer the overall fitness; Paragraph 0096 for reference to the number determining how well the resource matches the skill being based on the skill match factor table; Figure 7 and related text regarding the Skill Match Factor Table]
Claim 12
While the combination of Trelfer, Flockhart, and Waxman disclose the limitations above, regarding Claim 12, Trefler discloses the following:  
the lookup table identifies one or more products, one or more services, or both [see at least Figure 7 and related text which depicts a skill matching factor table that determines based on the work item desired skill the potential fitness of the skill match; Examiner notes that the table’s depiction of the ‘Service Level’ and the type of skill pairing is analogous to the lookup table displaying ‘one or more services’]

While the combination of Trelfer, Flockhart, and Waxman disclose the limitations above, Trefler does not disclose the second skill associated with the work item is identified based on running the script to identify one or more mappings between the one or more second fields of the work item and a source table, wherein the script is configured to update the one or more mappings.
Regarding Claim 13, Waxman discloses the following: 
the script, when run, identifies one or more mappings between the one or more second fields of the work item and a source table, wherein the script is configured to update the one or more mappings [see at least Paragraph 0006 for reference to bit maps can enable ultra-fast mapping to determine which of the various resources is most suitable to be assigned to the selected work item; Paragraph 0056 for reference to the work assignment engine is configured to achieve true one-to-one matching by utilizing bitmaps/tables and other data structures; Paragraph 0073 for reference to each script being associated with a specific proficiency level and/or selected product domain and the proficiency level is mapped to the particular route followed and completed successfully by the customer through the logic tree of the script]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the skill associated method of Trefler to include the script determination of Waxman. Doing so would provide useful information to the assigned resource in servicing the work item and to fine-tune product and/or price offers that might be made to the customer, as stated by Waxman (Paragraph 0058).

While the combination of Trelfer, Flockhart, and Waxman disclose the limitations above, regarding Claim 14, Trefler discloses the following:
selecting and applying one or more of the plurality of skill determination rules based on one or more attributes of the work item [see at least Paragraph 0047 for reference to the criteria for making resource assignments being specified by rules shown in the database which match detailed information in the work items and resources, and provide information about relative fitness of a match]
Claim 15
While the combination of Trelfer, Flockhart, and Waxman disclose the limitations above, regarding Claim 15, Trefler discloses the following: 
identifying the agent possessing the one or more identified skills from a plurality of agents possessing the one or more identified skills based on a number of item's in the agent's queue [see at least Paragraph 0013 for reference to the assignment taking into account the level of stress on the work item and/or resources, such that the number of resources – or size of the resource pool – fit for assignment various as the level of stress varies; Paragraph 0022 for reference to resources at or below maximum utilization capacity can have a lower stress factor and those in use or above the capacity can have a higher stress factor and this resource utilization can be taken into account when assigning resources to work items as a measure of a utilization level; Paragraph 0071 for reference to the pool of resources available for assignment to any given work item may vary, not only as a function of the stress of that item and/or of the individual resources, but also as a function of all pending work items and all available resources; Paragraph 0076 for reference to metrics 
Claim 21
While the combination of Trelfer, Flockhart, and Waxman disclose the limitations above, regarding Claim 21, Trefler discloses the following: 
the instructions, when executed by the processor, cause the processor to: reference a skill table and an agent table, in response to generating the object, to identify the agent possessing the one or more identified skills based on the generated object [see at least Paragraph 0068 for reference to the resource pool including individuals with the fitness level required for a work item; Paragraph 0071 for reference to the pool of resources available for assignment to any given work item varying not only as a function of the stress of that item and/or of the individual resources, but also as a function of all pending work items and all available resources; Paragraph 0074 for reference to fitness functions being expressed using rules or tables; Paragraph 0094 for reference to the fitness rating being expressed using a combination of data tables and rules in which the rules access the data tables to compute the overall fitness; Figure 6 and related text regarding the resource assignment cost matrix; Figure 7 and related text which depicts a skill matching factor table that determines based on the work item desired skill the potential fitness of the skill match]
Claim 22
While the combination of Trefler, Flockhart, and Waxman disclose the following, Trefler does not disclose the script is configured to automatically update one or more skills associated with performing the work item. 

the script is configured to automatically update one or more skills associated with performing the work item [see at least Paragraph 0086 for reference to the customer proficiency analyzer determining whether a script needs to be executed and if so what script; Paragraph 0086 for reference to if an additional script is not necessary then the analyzer analyzes customer responses and assigns a proficiency level associated with the selected work item and causes the customers set of data structures to be updated accordingly; Paragraph 0094 for reference to the routing engine routing the work item to the resource and the work assignment engine updating the data structure to reflect the assignment; Paragraph 0095 for reference to the data structures being provided to agents to assist them in servicing the work item and customer product proficiency level being informative to the argent servicing the work item] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the skill associated method of Trefler to include the script update capability of Waxman. Doing so would provide useful information to the assigned resource in servicing the work item and to fine-tune product and/or price offers that might be made to the customer, as stated by Waxman (Paragraph 0058).
Claim 23
While the combination of Trefler, Flockhart, and Waxman disclose the limitations above, Trefler does not disclose the automatic update comprises (i) generating a mapping between one or more additional skills and the work item, (ii) removing a mapping between one or more skills and the work item, (iii) generating one or more additional conditions 
Regarding Claim 23, Waxman discloses the following: 
the automatic update comprises (i) generating a mapping between one or more additional skills and the work item, (ii) removing a mapping between one or more skills and the work item, (iii) generating one or more additional conditions associated with one or more fields of the work item, (iv) removing one or more conditions associated with one or more fields of the work item, or (v) any combination thereof [see at least Paragraph 0006 for reference to bit maps can enable ultra-fast mapping to determine which of the various resources is most suitable to be assigned to the selected work item; Paragraph 0056 for reference to the work assignment engine is configured to achieve true one-to-one matching by utilizing bitmaps/tables and other data structures; Paragraph 0073 for reference to each script being associated with a specific proficiency level and/or selected product domain and the proficiency level is mapped to the particular route followed and completed successfully by the customer through the logic tree of the script] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the skill associated method of Trefler to include the script update capability of Waxman. Doing so would provide useful information to the assigned resource in servicing the work item and to fine-tune product and/or price offers that might be made to the customer, as stated by Waxman (Paragraph 0058).

While the combination of Trelfer, Flockhart, and Waxman disclose the limitations above, regarding Claim 24, Trefler discloses the following:
referencing a skill table and an agent table, in response to generating the object, to identify the agent possessing the one or more identified skills based on the generated object [see at least Paragraph 0068 for reference to the resource pool including individuals with the fitness level required for a work item; Paragraph 0071 for reference to the pool of resources available for assignment to any given work item varying not only as a function of the stress of that item and/or of the individual resources, but also as a function of all pending work items and all available resources; Paragraph 0074 for reference to fitness functions being expressed using rules or tables; Paragraph 0094 for reference to the fitness rating being expressed using a combination of data tables and rules in which the rules access the data tables to compute the overall fitness; Figure 6 and related text regarding the resource assignment cost matrix; Figure 7 and related text which depicts a skill matching factor table that determines based on the work item desired skill the potential fitness of the skill match]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR
TITLE

Gupta et al.
Team member recommendation system
US 2006/0106638 A1
Brown et al.
SYSTEM AND METHOD FOR DEFINING OCCUPATIONAL-SPECIFIC SKILLS ASSOCIATED WITH JOB POSITIONS
U.S 2012/0197809 A1
Earl et al.
METHOD AND SYSTEM FOR AUTOMATED CONSTRUCTION OF PROJECT TEAMS


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.E.G./Examiner, Art Unit 3683       		/MATTHEW D HENRY/                                                                 Primary Examiner, Art Unit 3683